ICJ_148_WhalingAntarctic_AUS_JPN_2013-02-06_ORD_01_NA_01_EN.txt.                     11 	




                                     DECLARATION OF JUDGE OWADA



                        1. It is my view that when considering the admissibility of a request for
                    intervention, whether it is filed pursuant to Article 62 or Article 63 of the
                    Statute of the Court, the Court, should it find it necessary under the par-
                    ticular circumstances of the case, is in a position to examine and determine
                    proprio motu whether such intervention would be in keeping with the prin-
                    ciples of ensuring the fair administration of justice, including, inter alia,
                    the equality of the Parties in the proceedings before the Court. The Court’s
                    authority to examine these matters in considering the admissibility of
                    New Zealand’s Declaration of Intervention is inherent in the judicial func-
                    tion of the Court as a court of justice. The Court has the discretion to rule
                    such a declaration inadmissible if its admission should unduly compromise
                    fundamental principles of justice underlying its jurisdiction or the fairness
                    of the proceedings. The Court has the ability to exercise this discretion
                    with respect to intervention, whether it be under Article 63 or under Arti-
                    cle 62. In this respect, there should be no difference between intervention
                    under Article 62 and intervention under Article 63 as far as the principle
                    of ensuring the fair administration of justice is at issue.
                        2. The Court has exercised this inherent power with respect to a State’s
                    request to intervene pursuant to Article 62 of the Statute, though the
                    ­concrete context was quite different. In the Continental Shelf (Libyan Arab
                     Jamahiriya/Malta) case, the Court denied Italy’s Application for permis-
                     sion to intervene despite the possibility that Italy might have had “an inter-
                     est of a legal nature which may be affected by the decision in the case”
                     within the meaning of Article 62 of the Statute. The Court rejected the Ital-
                     ian application for intervention, to which the parties who had brought the
                     case to the Court by Special Agreement had not consented, on the ground
                     that such intervention “would involve the introduction of a fresh dispute”
                     outside the scope of the Special Agreement (Continental Shelf (Libyan Arab
                     Jamahiriya/Malta), Application for Permission to Intervene, Judgment,
                     I.C.J. Reports 1984, p. 22, para. 34). The Court held that the procedure of
                     intervention as specified in Article 62 of the Statute cannot “constitute an
                     exception to the fundamental principles underlying its jurisdiction : primar-
                     ily the principle of consent, but also the principles of reciprocity and equal-
                     ity of States” (ibid., para. 35). Though the intervention in the present case
                     involves a somewhat different factual and legal situation, the Court’s Judg-
                     ment in Libya/Malta demonstrates that the Court has the power to deny a
                     request for intervention when such a request would impinge upon funda-
                     mental legal principles, including the principle of equality of States, even if
                     the State requesting intervention may have fulfilled the express conditions
                     for intervention set forth in the relevant articles of the Statute.

                    12




4 CIJ1041.indb 20                                                                                      3/03/14 10:42

                    12 	           whaling in the antarctic (decl. owada)

                      3. The Order in the present case states that
                         “[w]hereas intervention under Article 63 of the Statute is limited to
                         submitting observations on the construction of the convention in
                         question and does not allow the intervenor, which does not become
                         a party to the proceedings, to deal with any other aspect of the case
                         before the Court ; and whereas such an intervention cannot affect the
                         equality of the Parties to the dispute” (Order, para. 18).

                    In my view, this statement is an oversimplified and overly categorical
                    approach to the issue of intervention. The reasoning of the Order is based
                    on a highly questionable proposition, as a general statement of the law,
                    that simply because the scope of intervention under Article 63 is “limited
                    to submitting observations on the construction of the convention in ques-
                    tion” (ibid.), it therefore follows that such intervention “cannot affect the
                    equality of the parties to the dispute” (ibid.). This in my view is a
                    non sequitur. The Order, however, does not attempt to explain the ratio-
                    nale behind such a conclusion.
                       4. The Order does not sufficiently examine, in the concrete context of
                    the situation of this case, the serious issues raised by Japan regarding the
                    intervention by New Zealand. Although Japan does not raise a formal
                    objection to the intervention, it seems evident that it is deeply concerned
                    that New Zealand’s intervention could have consequences that would
                    affect the equality of the Parties to the dispute and thus the fair adminis-
                    tration of justice. Japan emphasized that “certain serious anomalies . . .
                    would arise from the admission of New Zealand as an intervenor”, stress-
                    ing that it had “serious doubts concerning the equality of the parties in
                    these proceedings before the Court”. Japan pointed to the fact that
                         “by pursuing what may in effect be a joint case under the rubric of
                         an Article 63 intervention [Australia and New Zealand could] avoid
                         some of the safeguards of procedural equality under the Statute and
                         Rules of the Court”.

                    In particular by intervening pursuant to Article 63 of the Statute, thus
                    enabling Australia to preserve its right to appoint a judge ad hoc ; a right
                    that would have been waived had New Zealand intervened as a party
                    pursuant to Article 62 of the Statute (see Rules of Court, Art. 36 (1)).

                       5. It is regrettable that a State party to a case before the Court and a
                    State seeking to intervene in that case pursuant to Article 63 of the Stat-
                    ute should engage in what could be perceived as active collaboration in
                    litigation strategy to use the Court’s Statute and the Rules of Court for
                    the purpose of promoting their common interest, as is candidly admitted
                    in their Joint Media Release of 15 December 2010.
                       6. I have voted in favour of the Order, as I believe that Japan has not
                    substantiated, sufficiently to the satisfaction of the Court, its claim that

                    13




4 CIJ1041.indb 22                                                                                   3/03/14 10:42

                    13 	           whaling in the antarctic (decl. owada)

                    the admission of New Zealand as a third‑party intervenor under Arti-
                    cle 63 could create a situation in which the principle of the fair adminis-
                    tration of justice, including the equality of the Parties, would most likely
                    be compromised. Nevertheless, I wish to place on record my serious res-
                    ervation about the formalistic approach in which the Court has handled
                    this issue without giving sufficient reflection on an important aspect of the
                    principle of equality of the Parties, which forms an essential cornerstone
                    of the fair administration of justice.

                                                                   (Signed) Hisashi Owada.




                    14




4 CIJ1041.indb 24                                                                                   3/03/14 10:42

